      Case 1:19-cv-00183-ECM-SMD Document 1-1 Filed 03/13/19 Page 1 of 5


                                                                    " WOOt)
           IN THE CIRCUIT COURT OF HOUSTON COUNTY;ArA              TAiv-a
SANITHA INGRAM,                             )
                                            )   CASE NO.: CV-19-
                                            )
V.                                          )
                                            )
HOBBY LOBBY STORES,INC.,;                   )
Fictitious Defendant A,whether              )
singular or plural, that entity or those    )
entities who or which owned, maintained,)
or had any interest in the premises         )
involved in the occurrence made the         )
basis of this lawsuit; Fictitious           )
Defendant B, whether singular or            )
plural,that entity or those entities        )
who or which was the lessor of the          )
premises involved in the occurrence         )
made the basis of the lawsuit;              )
Fictitious Defendant C, whether singular )
or plural, that entity or those entities    )
who or which was/were the lessee(s)         )
of the premises involved in the             )
occurrence made the basis of the lawsuit )
at the time of or at any time before        )
the said occurrence;   Fictitious Defendant )
D,whether singular or plural, that entity )
or those entities who or which managed, )
controlled and/or had the right to control )
the premises involved in the occurrence )
made the basis of this lawsuit at the time )
of said occurrence; Fictitious Defendant )
E,whether singular or plural, that entity )
or those entities who or which conducted )
safety inspections at or with reference to )
the site involved in the occurrence made )
the basis of this lawsuit, on the date of )
said occurrence; Fictitious Defendant E, )
whether singular or plural, that entity or )
those entities whose negligence or          )
wantonness, or other wrongful               )
conduct contributed to cause the          )
occurrence made the basis of the          )
Plaintiffs complaint.                     )
                                            )
Defendant(s).                             )
       Case 1:19-cv-00183-ECM-SMD Document 1-1 Filed 03/13/19 Page 2 of 5



                                           COMPLAINT

       COMES NOW the Plaintiff, SANITHA INGRAM,and hereby files and submits this

Complaint against all Defendants, including HOBBY LOBBY STORES,INC. and Fictitious

Defendants No. A-E, stating as follows:

                                PARTIES AND JURISDICITON

        1. Plaintiff SANITHA INGRAM is over the age of nineteen (19) years and is a resident

of Henry County, Alabama.

       2. Defendant HOBBY LOBBY STORES,INC.('Hobby")is a foreign corporation, duly

qualified to do business in Alabama, and was, at all times material hereto, engaged in doing

business in Dothan, Houston County, Alabama.

       3. Fictitious Defendants A-E are described in the caption ofthe complaint. Said

description is adopted and incorporated as if set out here in full. Plaintiff avers that the

identities ofthe Fictitious Party Defendants are otherwise unknown to Plaintiff at this time, or if

their names are known to Plaintiff at this time, their identities as proper party defendants is not

known to Plaintiff at this time, but their true names will be substituted by amendment when the

aforesaid lacking knowledge is ascertained.

                                             COUNT I

       4. Plaintiff adopts and realleges paragraphs 1 through 3 as if fully set forth herein.

       5. On or about July 5, 2017, Plaintiff Ingram, then a business invitee of Defendant

Hobby and/or Fictitious Defendants was shopping at the Hobby Lobby Store located in

Dothan, Houston County, Alabama.

       6. At the aforesaid time and place, Defendant Hobby and/or Fictitious Defendants listed

and described herein did negligently and/or wantonly cause or allow glitter and other debris to
        Case 1:19-cv-00183-ECM-SMD Document 1-1 Filed 03/13/19 Page 3 of 5



exist on the floor ofthe premises ofthe Hobby Lobby Store without warning the Plaintiff that the

dangerous condition existed.

         7. Defendant Hobby and/or Fictitious Party Defendants listed herein, had actual

knowledge of the defective and/or unreasonably dangerous condition ofthe area, or said

defective or unreasonably dangerous condition had existed fir such an unreasonable length of

time so as to create a presumption of knowledge of such defect on the part of said Defendants,

but Defendants failed to remedy the defective and/or unreasonably dangerous condition ofthe

area.

         8. The Defendants did negligently and/or wantonly injure Plaintiff Ingram by

negligently and/or wantonly allowing the Plaintiff to use the unsafe area where the glitter and

debris was caused or allowed to exist, without giving Plaintiff warning of the danger and without

taking appropriate action to correct the condition ofthe premises to maintain a safe area for

Plaintiff and other persons walking on and through the premises at the invitation of the

Defendants.

         9. The Plaintiff slipped and fell with great force on said unsafe area ofthe floor ofthe

Hobby Lobby Store and as a proximate consequence thereof, PlaintiffIngram was injured and

damaged as follows:

                she has suffered injuries and bodily damage; she has been caused to incur medical
                treatment for her injuries; she has been caused to incur medical, hospital, therapy
                and rehabilitation expenses; she has suffered, still so suffers, and will continue to
                suffer in the future, physical pain, suffering, mental distress and mental anguish;
                and her injuries have caused her to be deprived of much enjoyment of her life and
                will so deprive her in the future.

         WHEREFORE,Plaintiff demandsjudgment against each ofthe Defendants, including

the Fictitious Party Defendants, in a sum to be determined by a jury, which will fairly and

adequately compensate the Plaintifffor the injuries and damages sustained, together with interest
      Case 1:19-cv-00183-ECM-SMD Document 1-1 Filed 03/13/19 Page 4 of 5



from the date of the injury, and the costs ofthis proceeding. Further, Plaintiff requests that a jury

award punitive damages to Plaintiff in an amount which will reflect the enormity of the

Defendants wrongful acts and which will effectively prevent other similar acts.


                                                      Buntin, Etheredge & Fowler, LLC
                                                      Attorney for Plaintiff

                                                      /s Stephen T. Etheredge
                                                      Stephen T. Etheredge(ETH002)
                                                      One ofthe Attorneys for Plaintiff
                                                      P.O. Box 1193
                                                      Dothan, Al 36302
                                                      Telephone:(334)793-3377
                                                      Facsimile: (334)793-7756



                                                      /s Dustin J. Fowler
                                                      Dustin J. Fowler(FOW017)
                                                      One ofthe Attorneys for Plaintiff
                                                      P.O. Box 1193
                                                      Dothan, Al 36302
                                                      Telephone:(334)793-3377
                                                      Facsimile: (334)793-7756



                                        JURY DEMAND

               Plaintiff hereby demands a struck jury for the trial of this cause.


                                                     /s Dustin J. Fowler
                                                     Dustin J. Fowler
      Case 1:19-cv-00183-ECM-SMD Document 1-1 Filed 03/13/19 Page 5 of 5




SERVICE OF PROCESS:

Hobby Lobby Stores, Inc.                       [certified mail]
Reg. Agent: Corp. Service Co., Inc
641 South Lawrence Street
Montgomery, Al 36104
